Bates, Judge,
delivered the opinion of the court.
The first question for consideration, and the only one which we find it necessary to consider, is, whether the deed made by Robidoux and wife to Cozens has any effect upon the estate of the wife in the land described in it.
In the case of Lindell v. McNair, (4 Mo. 380,) this court held that a married woman might, in 1820, when this deed was executed, convey her lands by conforming to the mode of executing and acknowledging deeds prescribed by our acts of Assembly. The opinion also states that “ the act of 17th July, 1807, directs how conveyances of land shall be made and authenticated,” thus deciding that the mode prescribed *528in the act of 1807 must be conformed to. That act by its terms refers only to the execution and acknowledgment, by married women, of deeds for the conveyance of their rights of dower, but the court evidently held that the same mode must be conformed to in order to. pass any other interest of the wife in the land.
In the case of Reaume v. Chambers, (22 Mo. 52,) Judge Scott held that the case of McNair v. Lindell decides nothing more than that a conveyance made by the husband and wife during the period between the introduction of the common law, on January 19, 1816, and the statute enabling husband and wife to convey real estate belonging to the wife, passed on the 22d June, 1821, in pursuance to the statute law then in force regulating the conveyances of married men’s estates and the mode of relinquishing dower therein, will be effectual to convey the real estate belonging to the wife.
In the present case the deed is not executed in conformity to the statutes then in force regulating the conveyances of married women’s estates and the mode of relinquishing dower therein. It was proved only by the oath of a subscribing witness. There was no acknowledgment at all, and of course no explanation to the wife and privy examination of her.
The deed, therefore, was not effective to convey the land of Mrs. Robidoux, and the judgment must be reversed.
Reversed and remanded.
Judges Bay and Dryden concur.